Citation Nr: 0407649	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-19 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs disability compensation 
benefits, in the amount of $17,163.00, plus accrued interest.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from July 1974 to 
July 1977.  

This appeal arises from a September 2002 decision by the 
Committee on Waivers and Compromises (Committee) located at 
the Department of Veterans Affairs (VA) Regional Office in 
No. Little Rock, Arkansas (RO).  It was held that recovery of 
the overpayment of VA disability compensation benefits would 
not be against equity and good conscience.  The amount of the 
overpayment is not in dispute.


FINDINGS OF FACT

1.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the appellant.  

2.  Collection of the appellant's indebtedness would not 
cause undue hardship or defeat the purpose of the VA benefit.  
The appellant did not rely on the VA overpayment to 
relinquish a valuable right or incur a legal obligation, and 
failure to collect the indebtedness would result in an unfair 
gain to her.   


CONCLUSION OF LAW

Recovery of an overpayment of compensation benefits in the 
amount of $17,163.00, plus accrued interest, would not 
violate the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a) 
(2003).      




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By a June 2002 decision, the Board addressed the appellant's 
claim of entitlement to an effective date earlier than 
September 29, 1999, for the award of a 30 percent disability 
evaluation for service-connected depression.  In this regard, 
the Board found that it was factually ascertainable that as 
of January 29, 1999, a 30 percent disability evaluation for 
the appellant's service-connected depression was warranted.  
Thus, the Board concluded that the effective date of the 
award of a 30 percent disability evaluation for service-
connected depression was January 29, 1999.    

As per the Board's June 2002 decision, in a June 2002 rating 
action, the RO granted an effective date of January 29, 1999, 
for the award of a 30 percent disability evaluation for the 
service-connected depression.  The appellant was notified of 
this award by a letter from the RO, dated on July 23, 2002.  
The appellant was informed of the amount of monthly 
compensation she was entitled to receive and the payment 
start date.  

In a letter dated July 27, 2002, VA informed the appellant 
that she had been overpaid VA benefits and that as a result, 
she owed the VA in the amount of $17,163.00.  The VA also 
informed the appellant that they planned on automatically 
withholding and applying her benefit check to the debt until 
it was cleared.  

A claim for waiver of recovery of the indebtedness was 
received in August 2002.  At that time, the appellant 
contended that collection of the debt would be against the 
principles of equity and good conscience because she was not 
at fault in the creation of the debt, had not committed fraud 
or misrepresentation, and repayment would result in financial 
hardship.

A Financial Status Report (FSR) (VA Form 20-5655) was 
received in August 2002.  In the FSR, the appellant noted 
that she had worked at the United States Postal Service from 
June 1980 to July 2001.  The appellant's average monthly 
income was reported to include $1,063.00 in retirement 
benefits, $2,563.00 in VA compensation, $560.00 in Social 
Security benefits for her husband, and $2,411.00 in VA 
compensation for her husband, for a total of $6,597.00.  Her 
average monthly expenses included $1,341.69 for rent or 
mortgage payment, $350.00 for food, $769.00 for utilities and 
heat, $527.00 for car insurance, $88.32 for cell phone, 
$12.00 for newspaper, $299.00 for life insurance, $323.00 for 
health and life insurance, $50.00 for dental work, $120.00 
for yard work, $772.96 for Region Bank (car), $450.00 for 
Mazda Credit (car), $434.54 for Premier Auto (car), $120.00 
for Thomason Furniture (furniture), $250.00 for Blake 
Furniture (furniture), $50.00 for doctor bill, $55.00 for 
Zales (jewelry), $54.00 for Gordon (jewelry), $80.00 for 
Walmart, and $380.00 for credit acceptance (car).  The 
appellant itemized further expenses of $250.00 for car 
payment, $100.00 for credit card, $25.00 for Lane Bryant 
(clothing), $10.00 for credit card, $300.00 for Dillards, 
$9.68 for child support, $370.00 for child support, and 
$999.00 for credit card.  The appellant's total average 
monthly expenses was $7,608.19.         

By a September 2002 decision by the Committee on Waivers and 
Compromises, it was held that recovery of the overpayment of 
the VA disability compensation benefits would not be against 
equity and good conscience.  In the September 2002 decision, 
the Committee stated that when the appellant was granted an 
earlier effective date of January 29, 1999, for her 30 
percent disability evaluation for service-connected 
depression, VA improperly processed an award on July 15, 
2002, which resulted in a $17,163.00 erroneous debt.  
According to the Committee, when an additional award was 
processed to correct the July 15, 2002, award and remove the 
debt, VA did not withhold the funds to apply to the debt, 
thereby resulting in an $18,267.00 retroactive payment being 
released to the appellant.  The appellant was only due a 
$1,104.00 retroactive payment for the short period from 
January 19, 1999, to September 29, 1999, and as such, an 
overpayment in the amount of $17,163.00 resulted.  The 
Committee noted that the appellant's financial status report 
showed a monthly income of $6,597.00, and monthly expenses of 
$7,608.19, leaving a negative balance of $1,011.19.  
According to the Committee, given that there was no evidence 
that the appellant had fraudulent intent, misrepresented a 
material fact, or acted in bad faith, consideration then had 
to be given as to whether or not collection of the 
overpayment would be against equity and good conscience.  In 
this regard, the Committee stated that in view of the 
appellant's personal background, including age, health, 
education, experience, and understanding at the time the debt 
was created, fault was considered minimal in the actual 
creation of the debt.  However, the Committee noted that the 
appellant was certainly aware that she was not due the 
retroactive payment of $18,267.00, but neither contacted VA 
regarding her entitlement to that payment, nor did she return 
those funds.  The Committee noted that the appellant had not 
listed those funds as an asset, yet she had received them 
only a month ago.  According to the Committee the appellant 
had been unjustly enriched, and hardship did not exist.  
Thus, weighing all of the applicable elements noted above, 
the Committee concluded that collection of the debt would not 
be against equity and good conscience, and the appellant's 
waiver claim was denied.        

In May 2003, a letter was submitted from the VA Office of 
Regional Counsel.  In the letter, it was noted that in 
September 1992, the appellant filed for bankruptcy regarding 
a $19,200.00 home loan.  It was also reported that in January 
1998, the appellant's home loan debt was discharged.  

In November 2003, a hearing was conducted at the RO before 
the Board.  At that time, the appellant testified that 
although she had been notified that she would be receiving 
additional funds because an earlier effective date had been 
granted for the award of a 30 percent disability evaluation 
for the service-connected depression, nevertheless, she 
indicated that she was not aware of how much she would be 
receiving.  Thus, the appellant reported that when she 
received the check for $18,000.00, she believed that that was 
the amount that she was due.  The appellant noted that once 
she had received the funds, she then had to pay a $10,000.00 
cash bond on behalf of her husband.  She stated that she also 
had to pay $7,500.00 to a family friend whom she had borrowed 
money from in order to pay for her husband's lawyer.  The 
appellant indicated that collection of the overpayment would 
cause an undue financial hardship.  

II.  Analysis

A.  Preliminary Matters-Veterans Claims Assistance Act of 
2000

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  

Considering the nature of this case, which involves a request 
for a waiver of overpayment of VA benefits, the VCAA is 
inapplicable to the instant case, consistent with the recent 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Barger v. Principi, 16 Vet. App. 132 (2002) 
(holding that the duties specified in the VCAA are not 
applicable to requests for a waiver of overpayment).  
Moreover, even if the VCAA were held to be applicable to this 
matter, we find that any requirements of the VCAA have been 
fully satisfied, and no further action is necessary by the 
Board to ensure compliance with this law.  

As to procedure, the Board notes that the claimant has been 
advised by the RO of the appropriate laws and regulations 
relating to requests for a waiver of overpayment.  In 
addition, it is clear that the appellant has been given ample 
opportunity to submit evidence and argument in support of her 
claim, including at a hearing before the Board. 

B.  Waiver of Overpayment

By a September 2002 decision, the Committee determined that 
the appellant contributed to the creation of her VA 
indebtedness, although fault was considered minimal.  While 
it was acknowledged that VA was responsible for 
administrative errors in July 2002 which resulted in 
overpayment of the appellant's compensation, those errors 
were detected within a two week period of time, and the 
appellant was notified by the end of July 2002 that the 
overpayment must be returned.  According to the Committee, 
the appellant's failure to return a patently large award, 
which based on prior notices provided by VA, and based on the 
prompt notice from VA of the error, she knew or should have 
known, represented an erroneous payment.  Thus, the Committee 
concluded that the appellant had contributed to the creation 
of the debt.   

The only issue remaining in the matter of the overpayment is 
whether this case warrants waiver of recovery of the VA 
indebtedness.  A waiver of indebtedness may be authorized in 
a case in which collection of the debt would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b).  In 
essence, "equity and good conscience" means fairness to 
both the appellant and to the government.  38 C.F.R. § 
1.965(a) (2003).  However, the law precludes waiver of 
recovery of an overpayment or waiver of collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  It should be 
emphasized that only one of the three elements (fraud, 
misrepresentation, or bad faith) need be shown to preclude 
consideration of waiver of recovery of a VA indebtedness.  38 
U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b) (2003).

In the current case, the Board finds no substantial evidence 
that the appellant had fraudulent intent, misrepresented a 
material fact, or acted in bad faith.  It appears that the 
overpayment was issued to the appellant as a mistake on the 
part of VA. 

Any indebtedness of a veteran can be waived only when there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver; and collection of such indebtedness 
would be against equity and good conscience.  38 C.F.R. § 
1.963(a).

The standard "Equity and Good Conscience," will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U. S. Government's rights.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase equity and good conscience means arriving 
at a fair decision between the obligor and the U. S. 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all inclusive:

(1) Fault of debtor. Where actions of the 
debtor contribute to the creation of the 
debt.

(2) Balancing of faults. Weighing the 
fault of the debtor against the VA's 
fault.

(3) Undue hardship. Whether collection 
would deprive the debtor or his family of 
basic necessities.

(4) Defeat the purpose. Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5) Unjust enrichment. Failure to make 
restitution would result in an unfair 
gain to the debtor.

(6) Changing position to one's detriment. 
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(a).

As noted above, it has been previously determined that some 
degree of fault for the creation of the current indebtedness 
rests with the appellant.  In this regard, the Board 
recognizes that in the appellant's November 2003 hearing 
before the Board, the appellant testified that when she 
received the check for $18,000.00, she believed that that was 
the amount that she was due, and that she was not previously 
aware of how much she would be receiving.  In addition, the 
appellant also stated that once she had received the check 
for $18,000.00, she used the money to pay for a cash bond and 
to reimburse a family friend whom she had borrowed money 
from.  However, in this case, although the VA improperly 
processed an award on July 15, 2002, which resulted in a 
$17,163.00 erroneous debt, nevertheless, the Board notes that 
within 12 days, VA issued a letter, dated July 27, 2002, 
which informed the appellant that she had been overpaid VA 
benefits and that as a result, she owed the VA $17,163.00.  
In addition, in a prior letter dated on July 23, 2002, the 
appellant was notified of the RO's June 2002 rating action 
which granted an effective date of January 29, 1999, for the 
award of a 30 percent disability evaluation for the 
service-connected depression, and the appellant was informed 
of the amount of monthly compensation she was entitled to 
receive and the payment start date.  Thus, within a two week 
period following the July 15, 2002 date, when VA improperly 
processed an award which resulted in a $17,163.00 debt, the 
appellant was notified of the amount of monthly compensation 
she was entitled to receive and was subsequently informed of 
the overpayment.  The Board notes that it is unclear from the 
evidence of record as to exactly when the appellant spent the 
$17,163.00 overpayment.  Nevertheless, given that the VA 
promptly notified the appellant of the overpayment, it is the 
Board's determination that some degree of fault for the 
creation of the current indebtedness rests with the 
appellant.  

In regard to whether withholding of benefits or recovery 
would nullify the objective for which benefits were intended, 
the Board finds that recovery of this overpayment would not 
defeat the purpose of the disability compensation benefits.  
The appellant is currently receiving a total disability 
evaluation, plus special monthly compensation, for her 
service-connected disabilities and resulting unemployability.  
The overpayment in question is an amount in addition to the 
level of compensation or pension authorized under the 
appropriate laws and regulations.  Thus, recoupment of this 
overpayment would not defeat the purpose of the appellant's 
compensation benefits as she received monetary benefits far 
exceeding those to which she is entitled.  

In regard to unjust enrichment, the Board notes that as the 
appellant received compensation that far exceeded the amount 
to which she was entitled, allowing her not to repay her VA 
indebtedness would unjustly enrich her when compared to other 
VA beneficiaries who have similar disabilities.  Moreover, 
the appellant has not claimed, nor has she presented 
evidence, that her reliance on the overpayment resulted in 
her relinquishing a valuable right or incurring a legal 
obligation.     

In this case, the appellant has contended that recovery of 
her VA indebtedness would cause an undue hardship.  In this 
regard, the Board recognizes that the appellant's FSR, 
submitted in August 2002, shows that the appellant's total 
average monthly income was $6,597.00, and her total average 
monthly expenses was $7,608.19, leaving a negative balance of 
$1,011.19.  However, upon a review of the appellant's FSR, 
the Board finds that the appellant can pay her indebtedness 
without suffering the loss of necessities of life, i.e., 
basic food, clothing, and shelter.  The appellant reported 
rent or mortgage payment of $1,341.69 per month, food 
expenditures of $350.00 per month, and utilities and heat 
payments of $769.00 per month.  These expenses would 
constitute basic necessities.  However, the remaining 
expenses do not constitute basic necessities.  Moreover, the 
appellant's debts to the government must be given the same 
consideration as other debts.  Therefore, the Board finds 
that the repayment of the appellant's VA indebtedness would 
not cause her an undue financial hardship by depriving her of 
basic necessities.   

In the instant case, based on the above analysis, the 
principles of equity and good conscience are against granting 
waiver of recovery of the appellant's VA indebtedness in the 
amount of $17,163.00, plus accrued interest.  The benefit 
sought on appeal is denied.  

ORDER

Waiver of recovery of the overpayment of VA disability 
compensation in the amount of $17,163.00, plus accrued 
interest, is denied.   



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



